DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should include that SN 16/396,697 is now US Patent Number 10,715,971.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plurality of caller line identifiers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the at least one characteristic" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the calling device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the called device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the called party" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the calling party" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the information obtained from the source" in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the called party" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the calling party" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7, 9, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Belkin et al., US Patent Application Publication Number 2004/0266415 (hereinafter Belkin).
Regarding claims 1, 6, 9, and 11, Belkin discloses a method for identifying a calling party to a called party, wherein the calling party and the called party are connected by one or more communication networks [paragraph 0011], the method comprising: receiving, from a user of a mobile communication device, via a mobile application operated by the user on the mobile communication device, a plurality of caller line identifiers (CLI), wherein the mobile communication device is a calling device [fig. 5; paragraph 0043]; receiving, from the user of the mobile communication device, via the mobile application operated by the user on the mobile communication device, at least one rule for selecting a caller line identifier from the plurality of caller line identifiers [paragraph 0044]; and uploading the at least one rule to at least one server in any communication network of the one or more communication networks connecting the calling party to the called party [paragraph 0044]; wherein the rule is used to select a caller line identifier from the plurality of caller line identifiers according to at least one of: at least one characteristic associated with the called party using a communication device being a called device; at least one characteristic associated with the calling party using the calling device; at least one characteristic associated with any of the communication networks providing a communication service to any of the calling party or the called party; at least one characteristic associated with a communication between the calling party and the called party; at least one characteristic associated with a communication history between the calling party and the called party; and information obtained from a source being external to the calling communication device, the called communication device, and the communication network enabling the communication between the calling party and the called party [paragraph 0044].
Regarding claims 2, 7, and 12, Belkin discloses wherein the mobile application operated by the user on the mobile communication device uploads to the server in the communication network the rule for selecting a caller line identifier from the plurality of caller line identifiers according to one or more of the characteristics, and wherein the selection comprises at least one of: a characteristic of at least one of the calling device and the called device; a geographic location of at least one of the called party and the calling party; a country code of at least one of the calling party and the called party; an area code of at least one of the calling party and the called party; and a prefix code identifying any communication network serving at least one of the calling party to the called party [paragraph 0044].
Regarding claims 4 and 14, Belkin discloses wherein the mobile application enables the user of the mobile communication device to set the at least one rule for enabling the server in the communication network to select a caller line identifier from the plurality of caller line identifiers according to the at least one characteristic, and wherein the at least one characteristic comprises at least one of: a characteristic of at least one of the calling device and the called device; a geographic location of at least one of the called party and the calling party; a country code of at least one of the calling party and the called party; an area code of at least one of the calling party and the called party; and a prefix code identifying any communication network serving at least one of the calling party and the called party [paragraph 0044].



Claim(s) 1, 2, 4, 6, 7, 9, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bonner, US Patent Number 7,929,955 (hereinafter Bonner).
Regarding claims 1, 6, 9, and 11, Bonner discloses a method for identifying a calling party to a called party, wherein the calling party and the called party are connected by one or more communication networks [fig. 11, 12], the method comprising: receiving, from a user of a mobile communication device, via a mobile application operated by the user on the mobile communication device, a plurality of caller line identifiers (CLI), wherein the mobile communication device is a calling device [col. 10: lines 44-51]; receiving, from the user of the mobile communication device, via the mobile application operated by the user on the mobile communication device, at least one rule for selecting a caller line identifier from the plurality of caller line identifiers [col. 10: lines 51-58]; and uploading the at least one rule to at least one server in any communication network of the one or more communication networks connecting the calling party to the called party [col. 11: lines 23-26]; wherein the rule is used to select a caller line identifier from the plurality of caller line identifiers according to at least one of: at least one characteristic associated with the called party using a communication device being a called device; at least one characteristic associated with the calling party using the calling device; at least one characteristic associated with any of the communication networks providing a communication service to any of the calling party or the called party; at least one characteristic associated with a communication between the calling party and the called party; at least one characteristic associated with a communication history between the calling party and the called party; and information obtained from a source being external to the calling communication device, the called communication device, and the communication network enabling the communication between the calling party and the called party [col. 11: lines 3-23].
Regarding claims 2, 7, and 12, Bonner discloses wherein the mobile application operated by the user on the mobile communication device uploads to the server in the communication network the rule for selecting a caller line identifier from the plurality of caller line identifiers according to one or more of the characteristics, and wherein the selection comprises at least one of: a characteristic of at least one of the calling device and the called device; a geographic location of at least one of the called party and the calling party; a country code of at least one of the calling party and the called party; an area code of at least one of the calling party and the called party; and a prefix code identifying any communication network serving at least one of the calling party to the called party [col. 11: lines 3-23].
Regarding claims 4 and 14, Bonner discloses wherein the mobile application enables the user of the mobile communication device to set the at least one rule for enabling the server in the communication network to select a caller line identifier from the plurality of caller line identifiers according to the at least one characteristic, and wherein the at least one characteristic comprises at least one of: a characteristic of at least one of the calling device and the called device; a geographic location of at least one of the called party and the calling party; a country code of at least one of the calling party and the called party; an area code of at least one of the calling party and the called party; and a prefix code identifying any communication network serving at least one of the calling party and the called party [col. 11: lines 3-23].

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Devitt et al., US Patent Number 8,626,137 (hereinafter Devitt).
Regarding claim 9, Devitt discloses a mobile device comprising a mobile application comprising: a user interface module enabling a user of the mobile communication device[fig. 1: ref. 114] to set at least one rule for enabling a server in a communication network to select a caller line identifier from a plurality of caller line identifiers according to at least one characteristic; a communication module enabling the user of the mobile communication device to upload the at least one rule to at least one server in a communication network; wherein the at least one characteristic comprises at least one of: a characteristic of at least one of the calling device and the called device; a geographic location of at least one of the called party and the calling party; a country code of at least one of the calling party and the called party; an area code of at least one of the calling party and the called party; and a prefix code identifying a communication network [fig. 1; col. 5: lines 4-20].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner.
Regarding claims 3, 5, 8, 10, 13, and 15, Bonner does not specifically disclose wherein the mobile application operated by the user on the mobile communication device uploads to the server in the communication network the rule for selecting a caller line identifier from the plurality of caller line identifiers according to the information obtained from the source being external to the communication device used by the calling party, the communication device used by the called party, and the communication network enabling the communication between the calling party or the called party, and wherein the information comprises at least one of: mutual interest of the calling party and the called party, and a social connection between the calling party and the called party.  However, the Examiner takes Official Notice that it is well known in the art to use mutual interests and social connections to determine caller line identifiers.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Bonner to include this teaching to further determine an appropriate caller line identifier.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,299,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claim and are therefore an obvious variant thereof.

Claims 1, 6, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10715,971. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claim and are therefore an obvious variant thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
September 13, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644